Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 1/27/2021 have been considered.  Claims 1-14, 25-29 have been cancelled by applicant.  Claims 15-24, 30-39 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 7, paragraph 5 of the Remarks, filed 1/27/2021, with respect to the claims 30-39 have been fully considered and are persuasive in light of the terminal disclaimer filed 1/27/2021.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 30-39 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to an apparatus of a mobile device operable to perform enhanced overlaid code division multiple access (CDMA) to increase uplink (UL) transmission capacity, the apparatus comprising one or more processors and memory configured to:

multiplex each of the K repeated bursts of the mobile device with other UL transmission of alternative mobile devices on a same physical channel for overlaying the CDMA, wherein K is a positive integer that is equal to or greater than a number of the mobile devices that are to have an overlaid CDMA operation performed thereon, and wherein signals of the mobile devices are separated at the receiver according to the unique orthogonal CDMA code and use in phase and quadrature phase (IQ) accumulation to combine the K repeated bursts” in combination with other recited elements in claim 15.

The present application also relates to a method for a user equipment (UE), the method comprising:
“decoding, at the UE, a unique orthogonal code received from a base station, wherein the UE is included in a group of UEs that are multiplexed on a same set of physical resources when overlaid code division multiple access (CDMA) is utilized at the UE;
applying, at the UE, the unique orthogonal code assigned to the UE to a blind physical layer uplink transmission from the UE; and
encoding, at the UE, the blind physical layer uplink transmission for delivery to the base station using the same set of physical resources for the multiplexed group of UEs” in combination with other recited elements in claim 30.

“assigning, at the base station, a same set of physical resources to be used by the group of UEs for multiplexed blind physical layer uplink transmissions using the different orthogonal code assigned to each UE;
encoding, at the base station, the different orthogonal codes for transmission to the group of UEs; and
decoding, at the base station, the multiplexed blind physical layer uplink transmissions received from the group of UEs on the same set of physical resources based on the different orthogonal code assigned to each UE,
wherein there is no restriction, based on different channel quality, on UEs that are included in the group of UEs and use the same set of physical resources to perform the blind physical layer uplink transmissions” in combination with other recited elements in claim 35.

The closest prior art, Love et al. (US Publication 2010/0279628 A1), teaches a UE searches the control region in each subframe for PDCCHs with different downlink control indicator DCI formats using blind detection in order to detect the set of resources CCEs for the UE for each aggregation level.  

However, Love and Kim, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471